Citation Nr: 1229257	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1991 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a January 2008 Travel Board hearing before a Veterans Law Judge who is now retired.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in March 2008, October 2010, and January 2012.  After substantial completion of the requested development, the claim has now been returned to the Board for further appellate review.  

In a December 2011 statement, the Veteran's representative conveyed that the Veteran would like to seek service connection for a right knee disorder, to include as secondary to his service-connected left knee disability.  While the Board referred this issue when remanding the Veteran's claim in January 2012, the claims file does not reflect that the RO has undertaken any development of this issue.  Additionally, in an August 2012 statement, the Veteran's representative argued that the evidence of record reflects that the Veteran is entitled to an increased rating for his service-connected hypertensive heart disease.  As such an increased rating claim is not currently being development or on appeal, the Board construes the representative's statement as an indication that the Veteran would like to seek an increased rating for his service-connected hypertensive heart disease.  Accordingly, the issues of service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and entitlement to an increased rating for service-connected hypertensive heart disease are REFERRED to the RO for further development.



FINDINGS OF FACT

Throughout the instant rating period, the Veteran has demonstrated left knee extension of 0 degrees, right knee flexion to at least 115 degrees (with at least 90 degrees of flexion after repetitive motion), and his left knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Board notes that the Veteran's claim seeking a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA fulfilled its notice requirements with regard to the Veteran's left knee disorder service connection claim by a May 2004 letter, the Board finds that no additional notice with regard to this claim is required under 38 U.S.C.A. § 5103.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service and VA treatment records have been obtained, and the Veteran has submitted one private left knee treatment record.  As the record reflects the Veteran's reports of receiving ongoing private left knee treatment, the Appeals Management Center (AMC) request that the Veteran either submit his private left knee treatment records or assist VA in obtaining them on his behalf, and he has not done so.  The Veteran was also provided with two VA examinations during the instant rating period, which both include findings relevant to the rating criteria for his left knee disability and chronicled the Veteran's reported left knee symptomatology.  Accordingly, the Board concludes that these examinations are adequate for rating purposes.  Additionally, the Veteran testified at a hearing before a Veterans Law Judge, and after the retirement of this judge, the Veteran was advised of his right to participate in another Board hearing by a judge who would promulgate a decision on his claim.  However, the Veteran failed to indicate that he would like to participate in a second hearing.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran's service-connected left knee disability is currently assigned a 10 percent rating.  The Veteran contends that the severity of his left knee disability entitles him to an increased rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable; limitation of extension to 10 degrees is rated as 10 percent disabling; limitation of extension to 15 degrees is rated as 20 percent disabling; limitation of extension to 20 degrees is rated as 30 percent disabling; limitation of extension to 30 degrees is rated as 40 percent disabling; and limitation of extension to 45 degrees is rated as 50 percent disabling.  

Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

In addition to ratings based on limitation of motion, consideration is given to ratings based on instability of the knee.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Furthermore, the United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-up, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that in Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011), the Court clarified that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Rather, the Court explained that the holding of Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) that "painful motion . . . is deemed to be limited motion" is limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003, the rating criteria for degenerative arthritis.

In conjunction with his service connection claim, the Veteran was afforded a VA examination in July 2004, which included an assessment of his left knee disability.  During the examination, the Veteran reported experiencing mild left knee pain and swelling.  On range of motion testing, he demonstrated 0 degrees of extension to 125 degrees of flexion, with no signs of pain on passive or active repetitive movement. X-rays taken during the examination revealed degenerative left knee changes.  

November 2004 VA treatment records reflect the Veteran's report of experiencing on-going left knee pain, and the Veteran's left knee disability was evaluated during a February 2005 physical therapy evaluation.  At this time, the Veteran reported experiencing difficulty ascending stairs due to his left knee disability, as well as experiencing knee instability, pain, and tenderness.  However, the Veteran demonstrated full range of left knee motion, and instability testing revealed negative results.  The treating physical therapist concluded that while the Veteran did not require a structured left knee brace because his knee appeared stable, he should be provided with a neoprene knee sleeve for warmth and support because he may have some level of patellofemoral degeneration.  

During his January 2008 Board hearing, the Veteran again reported experiencing left knee instability, stating that his left knee gives way daily and that as a result, he had been prescribed a knee brace.  The Veteran also reported that he had received knee treatment from two private facilities and expressed his intent to provide his treatment records from these facilities to VA. However, he failed to do so (or assist VA in obtaining them on his behalf), with the exception of a December 2009 orthopedic treatment record.  This record reflects the Veteran's report of experiencing left knee aching and soreness (but no report of instability).  On physical examination, the orthopedist noted the presence of knee swelling but minimal to absent effusion and no gross ligamentous instability.  X-rays of the Veteran's left knee revealed severe degenerative arthritis, and the orthopedist accordingly diagnosed the Veteran with severe left knee degenerative arthritis.

The Veteran sought VA treatment for his left knee pain in July 2010, and in March 2012, the Veteran underwent a second VA examination to assess the severity of his service-connected left knee disability.  During the examination, the Veteran reported that he experiences left knee pain on a daily basis and takes non-prescription pain medication to treat his symptoms, but stated that he did not experience any flare-ups of his left knee disability.  On range of motion testing, the Veteran demonstrated extension to 0 degrees and flexion to 115 degrees, with no additional limitation of motion on repetitive motion and no objective evidence of pain motion observed on extension, but pain on flexion beginning at 90 degrees.  The examiner characterized the Veteran's functional loss from his left knee disability as manifested by incoordination, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Anterior, posterior, and medial-lateral stability testing revealed normal results.  The examiner noted the Veteran's history of a meniscal injury and related meniscectomy, but stated that the Veteran had no residual symptoms of either the injury or related surgery.  

After reviewing the evidence of record, the Board finds that the evidence does not warrant the assignment of an increased rating for the Veteran's left knee disability.  

As the Veteran has demonstrated no limitation of extension and at least 115 degrees of flexion during range of motion testing performed during the instant rating period, an increased rating is not warranted for limitation of extension or flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Additionally, the evidence of record also fails to reflect findings of knee ankylosis, dislocated semilunar cartilage with frequent locking episodes and joint effusion, symptomatic removed cartilage, tibia and fibula impairment, or genu recurvatum, thereby failing to reflect a basis for awarding an increased rating based on Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

Likewise, the Board finds that the Veteran is not entitled to an increased disability rating for left knee instability.  The Board acknowledges the Veteran's representative's argument that the Veteran should be awarded a separate rating for left knee instability.  The Board further acknowledges that a February 2005 VA treatment record reflects the Veteran's report of experiencing left knee instability, and that during his Board hearing, the Veteran reported that his left knee gives way daily (although his VA examination reports fail to reflect his report of experiencing any knee instability).   The Board further acknowledges that the Veteran is competent to report experiencing his perception of having knee instability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   

However, while the record reflects the Veteran's subjective perception of experiencing knee instability, no objective evidence of knee instability has been assessed during the instant rating period.  Specifically, the February 2005 VA treatment record reflects that the treating medical professional recorded the Veteran's report of experiencing knee instability, but after conducting a clinical assessment of the Veteran's left knee, ultimately concluded that the Veteran's knee was stable and that the Veteran would therefore not need a structured knee brace and instead prescribed a neoprene sleeve.  Moreover, a 2009 private clinical assessment and 2012 VA assessment of the Veteran's left knee disability failed to find any indication of the knee instability reported by the Veteran during his 2008 Board hearing.  As such, the Board concludes that while the record reflects that the Veteran experiences subjective symptoms of knee instability, the objective evidence of record indicates that his knee is clinically stable.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As such, a disability rating for instability is not warranted.

The Board has also considered whether an increased rating may be assigned based on evidence of functional impairment, pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In that regard, the Board notes that the Veteran has reported experiencing constant knee pain and difficulty ascending stairs and that the 2012 VA examiner noted that the Veteran's left knee disability causes incoordination, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Board further acknowledges that while repetitive movement did not elicit pain during the Veteran's 2004 VA examination, he did demonstrate some additional limitation of flexion after repetitive movement during his 2012 VA examination.  Specifically, the Veteran's flexion decreased to 90 degrees after repetitive motion.  However, the Board notes that the Veteran's current 10 percent disability rating contemplates painful, although noncompensable, limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board further notes that even after repetitive motion, the Veteran's flexion of 90 degrees far exceeds the 60 degree limitation of flexion required for even a noncompensable rating pursuant to Diagnostic Code 5260.  The disparity between this 90 degree limitation of flexion and the minimum 30 degree limitation of flexion required for the assignment of a 20 percent rating pursuant to Diagnostic Code 5260 is even greater.  Thus, the Board finds that the Veteran's current 10 percent disability rating adequately contemplates the Veteran's current left knee functional impairment.  Thus, an award of an increased rating based on functional loss is not warranted.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's assertions regarding his left knee pain, instability, and functional loss.  Indeed, the Veteran's assertions regarding his perceived knee instability, as well as his functional loss as the result of his left knee disability, are outlined and discussed above.  The Board further acknowledges that the evidence indicates that the Veteran's left knee is objectively painful, as the 2012 examiner noted objective evidence of painful motion, and his knee is noted to evidence swelling, an arthritic appearance, and severe degenerative changes.  However, as outlined above, given the objective evidence of record indicating the Veteran's ranges of left knee motion and lack of any clinical indication of left knee instability, the Board finds that the evidence as a whole fails to support the assignment of an increased schedular rating.

The Board has also considered whether a separate compensable rating may be awarded for the Veteran's left knee surgical scar, which results from his in-service left knee surgeries, as the 2012 VA examination includes an assessment of this left knee scar.  

Pursuant to the rating criteria in effect at the time the Veteran filed the instant increased rating claim, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).  

The Board notes that the Diagnostic Codes applicable to scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The evidence of record does not reflect that the Veteran's right knee scar has been assessed as deep, unstable, painful on examination, or causing any limitation of motion.  Moreover, as the Veteran's scar has been measured as 9 centimeters by .75 centimeters, it cannot be characterized as superficial and covering an area of 144 square inches or greater.  Thus, pursuant to the applicable rating criteria, there is no basis for awarding a separate compensable rating for the Veteran's left knee surgical scar.

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claim.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In the instant case, the Board finds that the rating criteria contemplate the Veteran's left knee disability, as his service-connected left knee disability is productive of pain and limitation of motion, manifestations that are considered in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disability, and referral for consideration of extraschedular rating is not warranted.

As the evidence of record fails to reflect that the Veteran is currently unemployed, no discussion is necessary as to whether a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

A disability rating in excess of 10 percent for a service-connected left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


